DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacqueline Nguyen on 12 May 2021.
The application has been amended as follows: 

27.	An enteral feeding device comprising: 
a body housing a chamber; 
one or more particles contained within the chamber, wherein 
wherein the one or more particles are configured to transition from a dry configuration to a wet configuration when exposed to a nutritional formula; and 
wherein, in the dry configuration, the one or more particles have a moisture level of 0.1 % to 5%, and wherein, in the wet configuration, the one or more particles swell in volume by no more than 15%.

Allowable Subject Matter
Claims 27-36 and 38-46 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A BOWERS/Primary Examiner, Art Unit 1799